Name: Commission Regulation (EC) No 2541/95 of 30 October 1995 adopting for 1996 the measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: production;  processed agricultural produce;  economic policy;  plant product;  cooperation policy;  consumption
 Date Published: nan

 31 . 10 . 95 EN Official Journal of the European Communities No L 260/27 COMMISSION REGULATION (EC) No 2541/95 of 30 October 1995 adopting for 1996 the measures to improve the quality of olive oil production 2. Action shall be taken in the following areas : (a) control of the olive fly (Dacus oleae) and, where appropriate, other harmful organisms ; (b) improvement of the treatment of olive trees, of the cropping, storage and processing of olives and of the storage of the oils produced ; (c) technical assistance during the year to olive growers and to mills with a view to improving the quality, production and processing of olives into oil ; (d) the installation and/or the management of tasting rooms to assess the organoleptic characteristics of the virgin olive oils ; (e) the installation and/or the management at regional or provincial level of laboratories to analyse the physical and chemical properties of olive oils ; (f) collaboration with bodies specializing in research programmes to improve the quality of olive oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 (5) thereof, Whereas, pursuant to Article 5 (4) of Regulation No 136/ 66/EEC, a percentage of the production aid earmarked for olive oil producers may be allocated to financing action at regional level to improve the quality of olive oil produc ­ tion ; whereas, under Article 4 of Council Regulation (EC) No 1875/94 (3), 1,4 % of the production aid earmarked for olive oil producers in the relevant Member States has been allocated to financing action to improve the quality of olive oil in those countries ; Whereas rules for the execution and monitoring of the operations in question should be laid down ; whereas the tasks that may be assigned to producers' organizations should also be defined ; Whereas the measures laid down for 1995 should be maintained so as to provide for a wide selection on the basis of the requirements and opportunities existing in each Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 Expenditure on action as defined in this Regulation shall be financed by resources arising from the deduction made from the production aid pursuant to Article 4 of Regula ­ tion (EC) No 1875/94. Tlie distribution of resources for the financing of action shall be based on the amount withheld in each Member State. Article 3 On the basis of the resources available , each Member State shall draw up a programme covering part or all of the field of action indicated in Article 1 . HAS ADOPTED THIS REGULATION : Article 4 In the case of action as indicated in Article 1 (2) (a), the programme shall comprise : (a) a list of the olive oil production zones in which action against the olive fly is to be considered a matter of priority in view of the likely impact of the programme on the quality of the oil produced and the impact of the production volume involved ; (b) where regional situations so dictate , a list of the olive oil production zones in which action against other harmful organisms is to be considered a matter of priority in view of the likely impact of the programme on the quality of the oil produced and the impact of the production volume involved ; Article 1 1 . This Regulation specifies the action to be taken during the period 1 January to 31 December 1996 to improve the quality of olive oil production . (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66. 2 OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 197, 30 . 7. 1994, p. 14. No L 260/28 EN Official Journal of the European Communities 31 . 10 . 95 research organization or organizations specialize in research. (c) a plan for establishing or maintaining a monitoring, warning and assessment system in each priority production zone, comprising in particular :  means of measuring the population of olive fly or of other harmful organisms,  a warning and treatment prescription mechanism,  means of training and briefing producers,  means of assessing the warning mechanism and the effects of treatment ; (d) a draft plan for effecting treatment necessary in each production zone. Article 5 In the case of action as indicated in Article 1 (2) (b), the programme shall comprise :  a product training course covering treatment of olive trees, the optimum cropping period and cropping and processing methods,  a training course for mill managers and technical staff on olive storage and processing methods and on the quality and storage of the oils produced . Article 6 In the case of action as indicated in Article 1 (2) (c), the programme shall comprise a detailed description of the technical assistance contract, the area involved, the proposed objectives and the means to be used to achieve them. Article 10 1 . Each Member State concerned shall transmit its action programme to the Commission by 30 November 1995 at the latest. The programme shall comprise : (a) a detailed description of the action planned, giving duration and costs ; (b) a list of all products and equipment required, with unit costs ; (c) a list of the centres, bodies or producers' organizations responsible for execution of the various actions . 2 . Within 30 days of receipt of the programme, the Commission may ask the Member State to make any changes it considers desirable . The Member State shall adjust the programme in accordance with the Commis ­ sion's requests . 3 . The programme shall be adopted definitively by the Member State by 31 January 1996 at the latest and trans ­ mitted immediately to the Commission . The contracts or agreements with the centres, bodies or producers' organizations responsible for implementing the measures or the administrative provisions adopted by the Member State with regard to the said centres, bodies or producers' organizations shall be concluded or adopted to take effect on 1 March 1996. Those contracts or agreements may be multiannual and shall be subject to adjustments resulting from the approval by the Commission of subsequent programmes . The Member States shall use the standard contract provided by the Commission . The Member State shall be responsible for execution of the programme . 4. Expenditure arising from the programme adopted by the Member State, as adjusted in line with any requests made by the Commission, shall be eligible under this Regulation . However, expenditure on :  carrying out treatment as referred to in Article 4,  testers' allowances and the salaries of laboratory personnel ; shall be chargeable only to a maximum of 75 % . 5. The contractor's general costs, including any subcontracting costs, shall be limited to a maximum of 2 % of the overall eligible expenditure . Article 7 In the case of action as indicated in Article 1 (2) (d), the programme shall comprise the specifications proposed for the installation and/or management of tasting rooms, account being taken of the information set out in Annex XII to Commission Regulation (EEC) No 2568/91 ('). Article 8 In the case of action as indicated in Article 1 (2) (e), the programme shall comprise a description of the analyses to be carried out, and of the equipment to be acquired. Article 9 In the case of action under Article 1 (2) (f), the programme shall include a detailed description of the scientific research, aims and methods, and whether the (') OJ No L 248 , 5. 9 . 1991 , p. 1 . 31 . 10 . 95 EN Official Journal of the European Communities No L 260/29 Article 11 Treatments may be carried out by olive oil producer groups or associations thereof recognized under Article 20c of Regulation No 136/66/EEC. When insecticides are used in anti-olive-fly treatment, such treatment must be carried out in conjunction with protein traps. However, in special circumstances and under the direction of the bodies responsible for pre ­ scribing treatment, different procedures for insecticide use may be authorized . Insecticides and application methods must be such that no residue can be detected in oil produced from olives from treated zones. Integrated biological pest control methods may also be used. (b) verification of such documentation and acknowledg ­ ment that the obligations laid down have been observed. However, the Member State may stand surety for the centres and bodies referred to in Article 10 ( 1 ) (c) having the status of public establishments . Where securities are forfeited they shall be deducted from the expenditure incurred by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . All centres, bodies or producer organizations responsible for carrying out the measures shall forward to the Member State within two months of the final date set in the contract for carrying out the measures, a detailed report on use of the Community funds and the results of the measures concerned. If the report is forwarded after the time limit of two months, 10 % of the Community funding per measure shall be deducted for each month or part thereof after the expiry of the time limit. The penalty shall be deducted from the expenditure incurred by the European Agricultural Guidance and Guarantee Fund, Guarantee Section. Article 12 Payments in connection with :  contracts and agreements concluded or adopted by the Member State with the centres, bodies or organizations referred to in Article 10 ( 1 ) (c), or  the administrative arrangements made by the Member State with regard to such centres, bodies or organiza ­ tions, shall be made-up on presentation of documentary proof of the expenditure incurred and after the competent authorities have checked the said documents and have verified that the obligations laid down have been observed. At the time of signing of the contract or agreement, the contractor shall lodge a security equal to at least 4 % of the value of the contract or the agreement to guarantee its performance . Where contracts or agreements cover a period of more than one year, the security shall be calcu ­ lated on the basis of the value of each annual part of the contract. The security shall be released subject to verification by the Member State of performance of the measure provided for in the contract or agreement within the time limits laid down therein or during the annual period applicable . Advances of up to 30 % may be paid following the signing of the contract or agreement or on adoption of the administrative provisions, against the lodging of a security for an equivalent amount. Further advances may be decided, against the lodging of an equal amount as security, when the Member State has been provided with supporting documents for expendi ­ ture effected using funds advanced previously. Release of the security shall be subject to : (a) transmission to the Member State of the documentary evidence in support of the expenditure effected, Article 13 The Member States concerned shall monitor the applica ­ tion of their programmes in order to ensure that opera ­ tions for which financing is granted are executed correctly. To this end, the Member States concerned shall carry out :  administrative and accounting checks to verify the costs for which assistance was given,  checks  on-the-spot checks in particular  to verify that the measures have been carried out in conformity with the provisions of the contract, the agreement or the administrative arrangements . They shall inform the Commission of the monitoring measures provided for when transmitting the programme referred to in Article 3 . The Commission may also, if it deems advisable, request any amendment to the control arrangements. A report on the execution of the programme and the monitoring measures carried out with reference to the forecasts shall be drawn up by the Member States concerned and transmitted to the Commission before 1 May 1997. Article 14 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 260/30 GEN 31 . 10 . 95Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1995 . For the Commission Franz FISCHLER Member of the Commission